Case 3:18-cv-00463-HEH-RCY Document 24 Filed 01/25/21 Page 1 of 11 PagelD# 143

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MARCUS KEON RUFFIN, )
Petitioner, )
v. ) Civil Action No. 3:18CV463-HEH
HAROLD W. CLARKE, 5
Respondent. 5
MEMORANDUM OPINION

(Dismissing Remaining Claims)

Marcus Keon Ruffin, a Virginia state prisoner proceeding pro se, brought this
petition pursuant to 28 U.S.C. § 2254 (ECF No. 1) challenging his convictions for felony
child neglect, felony destruction of property, and assault and battery on a family member
in the Circuit Court for the County of Prince George, Virginia (“Circuit Court”). Ruffin
alleged four grounds for relief:!

Claim One: “The Commonwealth failed to prove beyond a reasonable
doubt that [Ruffin] had the specific intent to destroy the
vehicle as a matter of law or as statutorily required.” (ECF
No. 2, at 8.)

Claim Two: “(Ruffin’s] convictions for intentional destruction of
property and child neglect are void ab initio due to the trial
court’s violation of a statutory mandate” with respect to the
determination of Ruffin’s driving speed, “resulting in [the]
due process of law and equal protection of the laws as
guaranteed by the 14th Amendment of the U.S.
Constitution being violated.” (/d. at 9-10.)

 

! The Court employs the pagination assigned by the CM/ECF docketing system for citations to
the parties’ submissions. The Court corrects the spelling, punctuation, and capitalization in the
quotations from Ruffin’s submissions.
Case 3:18-cv-00463-HEH-RCY Document 24 Filed 01/25/21 Page 2 of 11 PagelD# 144

Claim Three: “The trial court abused its discretion by finding [Ruffin]
guilty of intentional destruction of property and child
neglect when it used eyewitness testimony to convict in
violation of a substantive rule of a statutory mandate
resulting in a due process of law and equal protection of the
laws violation as guaranteed by the 14th Amendment of the
U.S. Constitution.” (Ud. at 12.)

Claim Four: “Trial counsel was ineffective when she failed to
investigate or present evidence of mitigating
circumstances” with respect to Ruffin’s driving speed,
“resulting in a right to effective assistance of counsel
violation as guaranteed by the 6th Amendment of the U.S.
Constitution.” (Ud. at 13-14.)

Respondent filed a Motion to Dismiss, asserting that Claim One lacked merit and
Claims Two, Three, and Four were procedurally defaulted. (ECF No. 13.) As explained
in the Court’s prior opinion, Ruffin’s crimes involved intentionally destroying a rental
vehicle.

On September 3, 2019, by Memorandum Order, the Court granted Respondent’s
Motion to Dismiss with respect to Claim One and denied the Motion without prejudice
with respect to Claims Two, Three, and Four. (ECF No. 21, at 17.) Specifically, the
Court wrote that:

To exhaust his claims, Ruffin was required to present
properly his claims to the Supreme Court of Virginia on direct
appeal or in a state petition for a writ of habeas corpus. Ruffin
failed to do so with respect to Claims Two, Three, and Four. If
Ruffin now attempted to raise Claims Two, Three, and Four in

the Supreme Court of Virginia in a habeas petition, the habeas
petition would be barred as untimely pursuant to section 8.01—
Case 3:18-cv-00463-HEH-RCY Document 24 Filed 01/25/21 Page 3 of 11 PagelD# 145

654(A)(2) of the Virginia Code,!! and as successive pursuant
to section 8.01-654(B)(2) of the Virginia Code.2! Virginia’s
statute of limitations for habeas actions and the bar on
successive habeas petitions are adequate and independent
procedural rules when so applied. See Clagett v. Angelone, 209
F.3d 370, 379 (4th Cir. 2000); Sparrow v. Dir., Dep’t of Corr.,
439 F. Supp. 2d 584, 587-88 (E.D. Va. 2006). Thus, Claims
Two, Three, and Four are procedurally defaulted unless Ruffin
demonstrates cause and prejudice to excuse his default or a
fundamental miscarriage of justice.

Ruffin presents several arguments regarding his failure
to exhaust his state court remedies. Ruffin first argues that he
did not exhaust his state court remedies because he “[d]id not
become aware of [the] issue[s] until after [he] filed [his] state
habeas petition.” (§ 2254 Pet. 7-11.) Ruffin also argues that
“as to the adding of Claims 2-4, this Court’s failure to consider
these claims would result in a fundamental miscarriage of
justice.” (Mem. Supp. § 2254 Pet. 7 (citations omitted).)
Specifically, Ruffin contends that “the evidence weighs
heavily enough against the verdict to demonstrate that a
miscarriage of justice occurred during trial and a new trial is in
order.” (Jd. (citations omitted).) Ruffin also contends that

 

2 This statute provides, in relevant part:

A habeas corpus petition attacking a criminal
conviction or sentence... shall be filed within two
years from the date of final judgment in the trial court
or within one year from either final disposition of the
direct appeal in state court or the time for filing such
appeal has expired, whichever is later.

Va. Code Ann. § 8.01-654(A)(2) (West 2019).
3 This statute provides, in relevant part:

Such petition shall contain all allegations the facts of
which are known to petitioner at the time of filing
and such petition shall enumerate all previous
applications and their disposition. No writ shall be
granted on the basis of any allegation the facts of
which petitioner had knowledge at the time of filing
any previous petition.

Va. Code Ann. § 8.01-654(B)(2) (West 2019).
3
Case 3:18-cv-00463-HEH-RCY Document 24 Filed 01/25/21 Page 4 of 11 PagelD# 146

“since Claim 2 pertains to [his] convictions being void ab initio
and as such [the convictions are] a complete nullity that may
be impeached directly or collaterally by all persons, anywhere,
at any time, or in any manner.” (/d. at 7-8 (citation omitted).)
Further, Ruffin suggests that appellate counsel was the cause
of his default of Claims Two, Three, and Four, arguing that he
did not raise these claims on direct appeal because “counsel did
not do it[;] [Ruffin] did not do [his] own appeal.” (§ 2254 Pet.
7-8, 10.)

Respondent fails to adequately address all of Ruffin’s
arguments regarding his default of Claims Two, Three, and
Four. Respondent also fails to address the applicability of
Martinez v. Ryan, 566 U.S. 1 (2012), and related cases to
Ruffin’s claims. At this juncture, the Court declines to find
Ruffin’s Claims Two, Three, and Four procedurally defaulted,

and the Motion to Dismiss is DENIED WITHOUT
PREJUDICE with respect to these claims.
(ECF No. 21, at 7-8 (alterations in footnote numbering).)

The Court afforded Respondent an opportunity to file “a further response,” in
which Respondent was permitted to “raise any procedural defenses and . . . address the
merits of Claims Two, Three, and Four.” (/d. at 17.) Respondent filed a supplemental
brief addressing Claims Two, Three, and Four. (ECF No. 22.) Ruffin did not file a reply.
For the reasons stated below, Claims Two, Three, and Four will be dismissed.

I. EXCUSE FOR DEFAULT

In the September 3, 2019 Memorandum Order, the Court concluded that “Claims
Two, Three, and Four are procedurally defaulted” because Ruffin failed to properly
present them to the Supreme Court of Virginia. (ECF No. 21, at 7.) Thus, Claims Two,
Three, and Four should be dismissed “unless Ruffin demonstrates cause and prejudice to
excuse his default or a fundamental miscarriage of justice.” (/d.) The Court, however,

was unable to resolve those claims at that time because “Respondent “fail[ed] to

4
Case 3:18-cv-00463-HEH-RCY Document 24 Filed 01/25/21 Page 5 of 11 PagelD# 147

adequately address all of Ruffin’s arguments regarding his default of Claims Two, Three,
and Four.” (id. at 8.) Respondent has now addressed Ruffin’s arguments and the matters
are ripe for adjudication.

A. Analysis of “Cause” after Martinez v. Ryan, 566 U.S. 1 (2012)

To establish “cause” to excuse a procedural default, a petitioner must point to
“something external to the” petitioner, which “cannot fairly be attributed to the
[petitioner],” which “impeded” his “efforts to comply with the State’s procedural rule.”
Coleman v. Thompson, 501 U.S. 722, 753 (1991) (citations omitted). Generally, neither
“negligence,” “ignorance or inadvertence in a postconviction proceeding” qualifies “as
cause to excuse a procedure default.” Martinez v. Ryan, 566 U.S. 1, 9, 15 (2012)
(discussing the “rule of Coleman, which “governs in all but [] limited circumstances”).

However, in Martinez, the Supreme Court carved out a “narrow exception” to the
“rule of Coleman.” 566 U.S. at 9. There, the Supreme Court held that “[w]here, under
state law, claims of ineffective assistance of trial counsel must be raised in an initial—
review collateral proceeding, a procedural default will not bar a federal habeas court from
hearing a substantial claim of ineffective assistance [of counsel] at trial if, in the initial—
review collateral proceeding, there was no counsel or counsel in that proceeding was
ineffective.” 566 U.S. at 17.

Respondent concedes that Virginia law does not allow claims of ineffective
assistance of counsel at trial to be brought on direct appeal. (ECF No. 22, at 8.)
Therefore, the Court is required to analyze Claim Four, which alleges that trial counsel
was ineffective, under Martinez. However, for Claims Two and Three, which allege that

5
Case 3:18-cv-00463-HEH-RCY Document 24 Filed 01/25/21 Page 6 of 11 PagelD# 148

the trial court, as opposed to counsel, committed error, the “rule of Coleman,” will apply.
B. Claims Two and Three
In Claims Two and Three, Ruffin alleges the trial court erred in its application of
Virginia Code § 46.2-882, which addresses permissible means of determining the speed
of a vehicle. (ECF No. 2, at 9-10, 12.) In both instances, Ruffin states his belief that
§ 46.2-882 precludes a court from considering eyewitness testimony concerning the
speed of a vehicle. (/d.) In Claim Two, Ruffin goes so far as to suggest that the trial
court’s consideration of eyewitness testimony at trial concerning the speed at which he
was driving renders his “convictions for intentional destruction of property and child
neglect ... void ab initio.” (/d. at 9-10.) Since Claims Two and Three involve
overlapping arguments, the Court will consider them simultaneously.
Virginia Code § 46.2-882 provides, in relevant part, that:
The speed of any motor vehicle may be determined by the use
of (i) a laser speed determination device, (ii) radar, (ili) a
microcomputer device that is physically connected to an
odometer cable and both measures and records distance
traveled and elapsed time to determine the average speed of a
motor vehicle, or (iv) a microcomputer device that is located
aboard an airplane or helicopter and measures and records
distance traveled and elapsed time to determine the average
speed of a motor vehicle being operated on highways within
the Interstate System of highways .... The results of such
determinations shall be accepted as prima facie evidence of the

speed of such motor vehicle in any court or legal proceeding
where the speed of the motor vehicle is at issue.

Va. Code Ann. § 46.2—882 (West 2020) (emphasis added).
The Court of Appeals of Virginia has construed § 46.2-882 to be “a statue

permitting the admissibility of evidence. It is not a statute of exclusion.” Savage v.

6
Case 3:18-cv-00463-HEH-RCY Document 24 Filed 01/25/21 Page 7 of 11 PagelD# 149

Commonwealth, No. 1813-08-01, 2009 WL 2143828, at *1 (Va. Ct. App. July 21, 2009)
(affirming conviction based on officer’s observation of speed after “pacing” defendant’s
vehicle). “Nothing in Code § 46.2-882 suggests the statue is meant to limit the means for
proving speed.” Jd. “The statue does not prevent the Commonwealth from proving a
vehicle’s speed by other methods.” Jd. Indeed, “lay witness testimony has always been
an acceptable method of [determining] the speed of a car.” Jd. (citing Shrader v.
Commonwealth, 343 S.E.2d 375, 378 (1986)).

Given the foregoing authority, it would have been frivolous for trial counsel to
have objected to the introduction of eyewitness testimony as to Ruffin’s speed on the
basis of this statute, or for appellate counsel to have addressed the issue to the Court of
Appeals of Virginia. Therefore, Ruffin has failed to show that counsel was deficient with
respect to Claims Two and Three, much less that he suffered any actual prejudice as a
result.

Equally unavailing is Ruffin’s claim that his default should be excused because he
“{d]id not become aware of [the] issue[s] until after [he} filed [his] state habeas petition.”
(ECF No. 1, at 7-11.) Even if the “issues” raised by Ruffin were meritorious, which they
are not, Ruffin is, at base, attempting to argue that ignorance of the law is an excuse for
procedural default. As discussed above, Claims Two and Three are governed by the “rule
of Coleman.” See supra, at 5. Under the “rule of Coleman,” which “governs in all but []
limited circumstances,” neither “negligence,” “ignorance or inadvertence in a
postconviction proceeding” qualifies “as cause to excuse a procedure default.” Martinez,
566 U.S. at 9, 15. Thus, Ruffin’s putative failure to discover his claims until after he

7
Case 3:18-cv-00463-HEH-RCY Document 24 Filed 01/25/21 Page 8 of 11 PagelD# 150

filed his state habeas petition cannot serve as an excuse for his default.

Finally, Ruffin’s argument that failure to consider his claims would result in a
fundamental miscarriage of justice lacks merit. A petitioner may obtain review of his
defaulted claims “if he falls within the ‘narrow class of cases . . . implicating a
fundamental miscarriage of justice.’” Schlup v. Delo, 513 U.S. 298, 314-15 (1995)
(alteration in original) (citation omitted). This means that Ruffin must establish that his
convictions resulted from a “constitutional error” and that he “is actually innocent of the
crime.” Jd. at 324. To establish his innocence, Ruffin is required to present “new reliable
evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness
accounts, or critical physical evidence—that was not presented at trial.” Jd. (emphasis
added). “Because such evidence is obviously unavailable in the vast majority of cases,
claims of actual innocence are rarely successful.” Jd. Moreover, “actual innocence”
means factual innocence and not just legal insufficiency. See Calderon v. Thompson, 523
U.S. 538, 559 (1998) (alteration in original) (citations and internal quotation marks
omitted) (“[T]he miscarriage of justice exception is concerned with actual as compared to
legal innocence.”).

As an initial matter, Ruffin’s claim fails because he has not presented any
evidence, much less “new” evidence, which was not available at trial, indicating that he
did not commit the crimes in question. Rather, his arguments revolve around his
mistaken belief that the trial court misapplied Virginia Code § 46.2-882. Thus, his claim

is more accurately described as one of “legal insufficiency,” rather than “factual
Case 3:18-cv-00463-HEH-RCY Document 24 Filed 01/25/21 Page 9 of 11 PagelD# 151

innocence.” As such, it does not constitute a cognizable reason for excusing his
default. Accordingly, Claims Two and Three will be dismissed.

B. Claim Four

In Claim Four, Ruffin argues that “[t]rial counsel was ineffective” by “fail[ing] to
investigate” Virginia Code § 46.2-882. (ECF No. 2, at 13-14.) Ruffin maintains that if
counsel had “adequately investigated the requirements of the law . . . she would have
been able to present the mitigating circumstances that petitioner could not be convicted of
intentional destruction of property and child neglect based on the eyewitness testimony as
to how fast petitioner was driving ....” (/d.) Ruffin has, in essence, recast Claims Two
and Three as a stand-alone ineffective—assistance—of-counsel claim.

Under the modified “cause” analysis announced by Martinez, “[t]o overcome [his]
default, [Ruffin] must . . . demonstrate that the underlying ineffective-assistance-of—
trial—counsel claim is a substantial one, which is to say that the prisoner must
demonstrate that the claim has some merit.” 566 U.S. at 14 (emphasis added) (citation
omitted). Put another way, “[w]hen faced with the question of whether there is a cause
for an apparent default, a State may answer that the ineffective—assistance-of—counsel
claim is insubstantial, i.e.,... that the attorney in the initial-review collateral proceeding
did not perform below constitutional standards.” Jd. at 15—16 (emphasis added).

As discussed above, Virginia Code § 46.2—882 is a permissive statute, which does
not exclude eyewitness testimony concerning the speed ofa vehicle. See ante, at 6-7.
Had trial counsel “investigated” the statute, as Ruffin contends that she should have,
counsel would have discovered as much, and would have readily realized that making the

9
Case 3:18-cv-00463-HEH-RCY Document 24 Filed 01/25/21 Page 10 of 11 PagelD# 152

argument that Ruffin contends that she should have raised, i.e., that an eyewitness was
precluded from testifying as to his speed, was both frivolous and futile. Because Ruffin’s
claim of ineffective assistance of counsel “does not have merit” and is “wholly without
factual support,” it is “insubstantial.” Martinez, 566 U.S. at 15-16. Thus, Ruffin has
failed to carry his burden of demonstrating that his ineffective—assistance—of—counsel
claim is a “substantial” one. Jd. at 14. Therefore, even under the modified cause analysis
put forth in Martinez, Ruffin has failed to “[t]o overcome [his] default.” Jd.

Because Ruffin has failed to show cause for his default, much less prejudice, and
because he has failed to demonstrate that he is actually innocent of the crimes for which
he was convicted, as discussed above, Claim Four will be dismissed.

Vv. CONCLUSION

For the foregoing reasons, Respondent’s Motion to Dismiss (ECF No. 13) will be
granted with respect to Claims Two, Three, and Four. Claims Two, Three, and Four will
be dismissed. Ruffin’s § 2254 Petition (ECF No. 1) will be denied. The action will be
dismissed. A certificate of appealability will be denied.

The Clerk is directed to send a copy of this Memorandum Opinion and the
accompanying Order to Ruffin and counsel of record.

It is so ORDERED.

AWW isi

HENRY E. HUDSON
Date: Jan. 25 , 2624 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia

10
= Case 3:18-cv-00463-HEH-RCY Document 24.. Filed 01/25/21 Page.11 of 11 PagelD# 153

 

 

 

rr a ve
: ae e
. ada *
me . a?
. ! 2 i S
pe et RMI ee be ert
fy : -
- at as
if Tey
it
‘ i :

 

. ' a :
, t : ! : a
, +
, -
‘ “yy eye
aL .
gal 2 ‘ Le
£ vio + £ fet
1 : fF
5 uve
of ‘ at >
‘ ve . ~

 

 
